Walter F. Musgrove III
State Bar No. 24075514
PO Box 132274
Dallas, Texas 75313
(214) 516-9769 Office
(972) 364-1245 FAX
walter@musgrovelawfirm.com
ATTORNEY FOR CLAIMANT



                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA,                           §
                                                    §        CIVIL ACTION NO.
               Plaintiff,                           §
                                                    §         3:20-cv-00310-JWS
       v.                                           §
                                                    §   ANSWER TO COMPLAINT FOR
$443,495.00 IN UNITED STATES                        §   FOREITURE AND DEMAND FOR
CURRENCY                                            §          JURY TRIAL
                                                    §
               Defendant                            §

ANTONIO WOODS

               Claimant.


TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COME Antonio Woods, by his attorney, Walter F. Musgrove III, respectfully

represents the following by way of Answer to the Complaint for Forfeiture In Rem. Claimant

Answers the allegations of the Complaint as follows:

                                               I.

                                NATURE OF THE ACTION




            Case 3:20-cv-00310-JWS Document 9 Filed 03/29/21 Page 1 of 3
1. Paragraph 1 states conclusions of law to which no response is required. To the extent that

   Paragraph 1 may be read to make allegations of fact concerning Claimants or the defendant

   property, those allegations are denied.




                                               II.

                             JURISDICTION AND VENUE

2. Claimant admits that paragraph 2 and 2 is correct.

                                              III.

                                     RELEVANT FACTS

3. Claimant generally denies each and every, all and singular, the material allegations contained

   in Paragraphs 3 of the Plaintiff’s Complaint, and demands strict proof thereof by a

   preponderance of the evidence. Specifically, Claimant generally denies that the $443,495.00

   “represents proceeds of, and was intended to be used or was used to facilitate a drug

   trafficking operation.”


                                                           Respectfully submitted,

                                                           /s/Walter Musgrove III

                                                           Walter F. Musgrove III
                                                           State Bar No. 24075514
                                                           PO Box 132274
                                                           Dallas, Texas 75313
                                                           (214) 516-9769 Office
                                                           (972) 364-1245 FAX
                                                           walter@musgrovelawfirm.com

                                                           ATTORNEY FOR Claimant,
                                                           Antonio Woods


                                CERTIFICATE OF SERVICE



          Case 3:20-cv-00310-JWS Document 9 Filed 03/29/21 Page 2 of 3
       The undersigned attorney hereby certifies that a true and correct copy of the foregoing
pleading was served on all counsel of record in compliance with the FEDERAL RULES OF
CIVIL PROCEDURE via electronic filing on this the 29th day of March 2021.


                                                           /s/Walter F. Musgrove III
                                                        Walter F. Musgrove, III




         Case 3:20-cv-00310-JWS Document 9 Filed 03/29/21 Page 3 of 3
